Citation Nr: 1230172	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  06-37 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for left knee osteoarthritis with medial joint space narrowing.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to September 1991. 

In September 2008, the Veteran presented testimony at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.

The Board of Veterans' Appeals (Board) previously denied this appeal in a February 2009 decision.  By Order dated in November 2009, the United States Court of Appeals for Veterans Claims (Court) partially vacated that decision, and remanded the appeal to the Board in accordance with a Joint Motion for Remand, filed by the parties in the case.  In March 2010, the Board remanded the claim for additional development, and in December 2010, the Board issued another decision denying the claim.  In April 2011, the Board denied a motion to vacate its December 2010 decision.  In February 2012, the Board vacated the December 2010 decision as the Veteran did not receive a copy of the latest VA examination and October 2010 supplemental statement of the case.  


FINDINGS OF FACT

1.  The preponderance of the medical evidence does not show moderate recurrent subluxation or lateral instability of the left knee.

2.  The Veteran's left knee disability is manifested by x-ray evidence of mild to moderate osteoarthritis with limitation of flexion due to pain on repetitive use.






CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a left knee lateral instability or subluxation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71, 4.71a Diagnostic Codes 5299-5257 (2011).

2.  The criteria for a separate rating of 10 percent for left knee osteoarthritis with limitation of flexion have been met.  38 U.S.C.A. §§ 1155; 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The foregoing notice requirements were satisfied by a September 2005 letter.  Further, the Veteran was informed of the law and regulations governing the assignment of disability ratings and effective dates in a March 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, the Board finds that the duty to assist provisions of the VCAA have been met in this case.  In accordance with the Board's March 2010 remand, the Veteran underwent a current VA examination in July 2010.  Additionally, all relevant treatment records adequately identified by the Veteran have been obtained and associated with the claims folder.  Neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

The Veteran essentially contends that his service-connected left knee disability is more severe than his currently-assigned 10 percent evaluation.

The RO granted service connection for left knee strain in an August 1993 rating decision and assigned a 10 percent disability rating.  The Veteran filed a claim for an increased disability rating of his left knee in August 2005.  In December 2005, the RO determined that an increased rating was not warranted.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Currently, the RO has assigned a 10 percent rating for the Veteran's service-connected left knee osteoarthritis with medial joint space narrowing under Diagnostic Codes 5299-5257.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition.  Id.  The Veteran's disability was rated by analogy under Code 5257 pertaining to other impairment of the knee as shown by recurrent subluxation or lateral instability.  Under this Code, a 10 percent evaluation is assigned for "slight" recurrent subluxation or lateral instability, a 20 percent evaluation is assigned for "moderate" recurrent subluxation or lateral instability, and a 30 percent evaluation is assigned for "severe" recurrent subluxation or lateral instability.

The Board notes that the terms "slight," "moderate," and "severe" under Diagnostic Code 5257 are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In the instant case, while the Veteran has consistently reported that his left knee feels unstable and gives way, the objective medical evidence does not reflect even slight instability.  Specifically, an October 2005 VA examination found the Veteran to be stable to varus and valgus stress and at an October 2007 VA examination, the Veteran demonstrated normal medial and lateral collateral stability and anterior and posterior cruciate stability.  Additionally, an April 2009 VA treatment report and a July 2010 VA examination report reflect specific findings of no instability at that time.  The Veteran did complain during the July 2010 VA examination that his knee did feel unstable at times and he would have to rest when he felt this way to recover, but since the question is shown to have been specifically investigated medically, and no instability has been medically demonstrated, the Veteran's reported feelings are accorded minimal evidentiary weight.  None of the evidence of record reflects subluxation.

As the medical evidence of record does not show objective evidence of subluxation or instability in the Veteran's left knee, a disability rating in excess of 10 percent is not warranted under Diagnostic Code 5257.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings under Diagnostic Code 5257 for subluxation/instability.  Separate compensable ratings may be assigned when limitation of knee motion is compensable or (under Diagnostic Code 5003 or 5010) when there is X-ray evidence of arthritis together with a finding of painful motion.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In assigning an evaluation for degenerative or traumatic arthritis under Diagnostic Code 5003 or 5010, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  VAOPGCPREC 9-98.  

The Veteran demonstrated normal extension of his left knee at the October 2005, October 2007, and July 2010 VA examinations.  Although the July 2010 VA examiner noted pain on initial range of motion, including extension, pain did not result in any actual limitation of extension as evidenced by the finding of normal extension.  Further, none of the VA examinations conducted throughout the appeal indicate that pain, or any other factor, resulted in limitation of extension on repetitive use.  See DeLuca, 8 Vet. App. 202 (1995).  

With respect to limitation of flexion, the Board acknowledges that the Veteran demonstrated decreased flexion of 115 degrees at the October 2005 VA examination and decreased flexion of 130 degrees at the July 2010 VA examination.  Although the Veteran's limitation of flexion does not warrant a compensable rating under Diagnostic Code 5260, the Board finds that a separate 10 percent disability rating is warranted under Diagnostic Codes 5003-5260 as the July 2010 VA examination reflects additional limitation of flexion to 50 degrees on repetition due to pain and x-rays showed that the Veteran had mild to moderate osteoarthritis of the left knee.  See DeLuca.

In this regard, the Board considers a reasonable interpretation of the October 2007 examination report concerning range of motion of the knees to show it to be normal, and that had it been abnormal, the ranges would have been reflected in the column to the right of the normal range, as was the case with abnormalities noted in other joints.  That also is consistent with the written comments showing no genu recurvatum, no locking pain, no crepitus, no ankylosis, normal appearance, no limits due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  As finder of fact, the Board concludes the range of motion of the left knee at that time was from 0 degrees extension to 140 degrees flexion.  

The Board has considered whether other Diagnostic Codes might allow for a higher disability rating or a rating separate from the one assigned under Diagnostic Code 5257, but finds that none does.  None of the medical evidence of record, including the reports of the October 2005, October 2007, and July 2010 VA examinations, indicates ankylosis of the knee, dislocated cartilage, removal of cartilage, or impairment of the tibia and fibula.  As such, a rating under Diagnostic Code 5256, 5258, 5259, or 5262 is not appropriate.

In sum, the Board finds that the preponderance of the evidence is against a disability rating greater than 10 percent for instability disease; however, a separate rating of 10 percent for left knee osteoarthritis with limitation of motion with pain is warranted.  

Extraschedular Rating

The Board has also considered assignment of an extraschedular evaluation for the increased rating claim on appeal.  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).  

Applying the analysis outlined in Thun, the Board finds that the Veteran's current rating reasonably describes the disability level and symptomatology manifested by his service-connected left knee disability throughout the course of the appeal.  The Board acknowledges that, at his September 2008 hearing, the Veteran testified that he had missed approximately two weeks of work in the last twelve months as a result of his service-connected left knee disability.  The Board also acknowledges co-worker statements, submitted in September 2008, which describe the impact of the Veteran's service-connected left knee disability on his employment.  However, the Board finds that the Veteran's currently-assigned ratings contemplates these complaints.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Total Disability Rating Due To Individual Unemployability (TDIU)

The Court has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable since the evidence of record clearly shows that the Veteran is currently employed; thus, there is no cogent evidence of unemployability and entitlement to increased compensation based on TDIU is not warranted.







ORDER

Entitlement to a rating in excess of 10 percent for lateral instability of the left knee is denied.

Entitlement to a separate 10 percent evaluation for left knee osteoarthritis with limitation of flexion is granted, subject to the regulations regarding payment of monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


